Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications of 6/29/2022


Claims pending:
1, 3-4, 6-7, 12-13, 28, 33, 34, 36-38, 41-42, 47-50 

Claims currently under consideration:
1, 3-4, 6-7, 12-13, 28, 33, 34, 36-38, 41-42, 47-50 


Priority
The present application was filed 12/08/2020 and is a CON of 15/153,540 filed 05/12/2016 (now PAT 10900975). 15/153,540 has PRO 62/160,276 filed 05/12/2015

Withdrawn Objection(s) and/or Rejection(s)
All rejections from the previous office action have been overcome by Applicant’s amendments.

New Claim Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegner et al (2002 Analytical Chemistry 74:5161-8 – IDS entry 3/4/2021).
Wegner et al teach throughout the document and especially the title and figure 2, peptide arrays for characterizing epitope-antibody binding. More particularly on p 5162 including table as well as starting at the first paragraph of right column on p 5163, Wegner et al: contact an antibody sample to a plurality of 11 residue peptides immobilized on an array; identify peptides that bind to the antibody with a dissociation constant of less than 10-7 M and screen the peptide sequences of the identified peptides for those including a consensus sequence motif, wherein the motif corresponds to the “FLAG” epitope of the antigen to which the antibody specifically binds. Such FLAG sequence DYKDDDDK is found in many databases. The foregoing reads on claims 1,3 and 7.

Claim(s) 1, 3-4, 6-7, 13, 28, 33, 34, 36-38, 41-42, 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legutki et al (2014 Nature Communications 5:4785, 6 pages – IDS entry 3/4/2021).
Legutki et al teach throughout the document and especially figures 1,2 and the methods section, characterizing the binding specificity of an antibody by steps including: 
contacting a sample comprising the antibody or serum with antibodies that recognize various pathogens such as Borrelia burgdorferi to an array immobilized with randomized database sequence features of over 500 different 8-17 residue peptides with density of at least 600,000 features per square cm;  inherently identifying peptides that bind to the antibody with a KD of less than 10-7 by immunofluorescence;  identifying peptides on the array that do not bind to the antibody or serum antibodies; and finally clustering and aligning such identified peptides to determine the level of specific binding recognized by the antibody or antibodies. The foregoing reads on claims 1,3,4,6,7,13,28,33,34,36,37, 38,41,42,47,48,49 and 50.

Claim(s) 1,4,7,13,28,34,37-38,41,42,47-49.are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford et al (2012 Molecular & Cellular Proteomics 11:10.1074/mcp.M111.011593, 14 pages – IDS entry 3/4/2021).
Stafford et al teach throughout the document and especially the title, characterization of the “immunosignaturing effect”. More particularly in the materials and methods section, figures 2-3 (including legends) and page 10 of the text, Stafford et al teach: contacting a sample comprising a monoclonal antibody or serum with antibodies to ten thousand 20 residue random peptides immobilized on arrays; identifying peptides that bind with a KD estimated to be less than 10-7 Molar by immunofluorescence and those peptides which do not bind (e.g. peptides which do not bind some antibodies but will bind other antibodies like p53AB8 vs. p53AB1); and finally clustering and aligning said identified peptides to determine the level of specific binding recognized by the antibody or antibodies. See also last paragraph at p 10 and red boxes in figure 5. The foregoing reads on claims 1,4,7,13,28,34,37,38,41,42. In figure 9, Stafford et al teach an immunosignature from samples infected with influenza virus per claims 47,48 and 49.  


New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,4,7,13,28,34,37-38,41,42,47-49 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (2012 Molecular & Cellular Proteomics 11:10.1074/mcp.M111.011593, 14 pages – IDS entry 3/4/2021) in view of Kolz et al (US 8383350)
Stafford et al is relied upon as above.
Stafford et al do not teach hybridoma supernatant as recited in claim 12.Kolz et al teach, throughout the document and especially the title, detecting Il-10 by techniques such as immunoassay and like claim 12, in the penultimate paragraph of column 18, Kolz et al suggest hybridoma supernatant as a source of antibodies therefor.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the specificity of antibodies in hybridoma supernatants such as disclosed by Kolz et al using the immunosignature approach of Stafford et al.
One of ordinary skill in the art would have been motivated to evaluate the specificity of antibodies in hybridoma supernatants such as disclosed by Kolz et al using the immunosignature approach of Stafford et al for the benefit of inexpensively optimizing antibody biomarkers, advantageous according to Stafford et al in the last sentence of the abstract.
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
1AUG2022